DETAILED ACTION
The instant application having Application No. 16/540,547 filed on 8/14/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the claim amendments filed 2/23/2021, Applicant’s arguments that all claims share a single general inventive concept and encompass elected Group I are persuasive and, therefore, the restriction requirement is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “addition unit”, “logarithmic addition unit”, “logarithmic conversion unit”, “maximum detection unit”, “difference unit”, “fractional separation unit”, “modulus unit”, “rounding module”, “second subtraction unit”, “inversion unit”, and “shifting unit” in Claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 11 is objected to because it recites “receiving a first logarithmic input and a second logarithmic input” followed by “determining a sum of a first logarithmic input and a second logarithmic input” (emphasis added).  It is unclear if the latter recitation(s) of “a first logarithmic input” and “a second logarithmic input” are meant to antecedently refer to the earlier 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 7, it recites “a first input and a second input” of “the logarithmic addition unit”.  However, it is unclear if the “first input” and “second input” are meant to antecedently refer to the “first logarithmic input” and “second logarithmic input” recited in Claim 1, or if they are meant to antecedently refer to “the sum” and “third logarithmic input” recited in Claim 1, since “the sum” and “third logarithmic input” are the inputs to the “logarithmic addition unit” as claimed.  For examination purposes, the Examiner interprets the “first input” and “second input” as antecedently referring to “the sum” and “third logarithmic input” recited in Claim 1.
Moreover, Claim 7 recites “the output is represented in a logarithmic domain when the first input and second inputs are represented in the logarithmic domain”.  It is unclear if “the output” is meant to antecedently refer to “the output” as claimed in Claim 1.  Correction or clarification is requested.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 11, it recites a method comprising determining a sum of logarithmic inputs, determining a maximum between logarithmic inputs, determining a difference between the sum and another logarithmic input, separating integer and fractional portions of the difference, calculating an inverse of the fractional portion, shifting the inverse, and adding the shifted value and maximum value.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  See also equations 2-13 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of “receiving a first logarithmic input and a second logarithmic input”.  However, this step is recited at a high level of generality (i.e. as a general means of inputting data to a mathematical algorithm), and thus fails to impose a 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, “receiving” data values/numbers which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  Furthermore, the Background section of the instant specification makes clear that receiving input data values for performing arithmetic calculations such as multiply-add is a well-understood, routine and conventional activity.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 12-14, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 11, but fail to include any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 4,727,508).

As per Claim 1, Williams discloses an arithmetic logic unit for generating an output in a logarithmic domain, comprising: an addition unit for determining a sum of a first logarithmic input and a second logarithmic input; and a logarithmic addition unit for determining an output using the sum and a third input logarithmic input (Abstract and Figures 3-5 and Column 5, lines 26-31 and Column 8, lines 34-43 and Column 9, lines 11-12 and Column 10, lines 33-41 and lines 63-68, logarithmic ALU 18 performs multiply-add on X, Y, Z operands represented in logarithmic domain, wherein multiplier 30 performs addition of X and Y logarithmic operands and outputs the sum P=X+Y to logarithmic adder 32 for performing logarithmic addition with third logarithmic operand Z).

As per Claim 2, Williams discloses the arithmetic logic unit of claim 1, comprising a logarithmic conversion unit, for converting data from a linear domain into the logarithmic . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Bchir (“Latches, Flip-Flops, and Registers”) and Stojanovic et al. (“Comparative Analysis of Master–Slave Latches and Flip-Flops for High-Performance and Low-Power Systems”).

As per Claim 3, Williams discloses the arithmetic logic unit of claim 1, comprising one or more registers arranged to receive the output (Figure 3, multi-bit latch 35 receives the multiply-add output Q).
Williams does not explicitly disclose the one or more registers comprising a plurality of single-bit storage devices. 
However, Bchir and Stojanovic teach substituting latches with flip-flops, and forming a multi-bit register from a plurality of single-bit flip-flops (Bchir, Slides 4 and 19, and Stojanovic, Abstract and Introduction and Page 543, final two paragraphs and Conclusion, latches and flip-flops are both basic memory elements, and selecting latches vs. flip-flops, i.e. registers, is a circuit design choice related to many factors including speed, power, etc.;  moreover, multi-bit registers are composed of a plurality of single-bit flip-flops).


As per Claim 4, Williams discloses the arithmetic logic unit of claim 3, wherein the third logarithmic input is derived from the one or more registers (Figure 3, the Z operand may be fed back from latch 35 via Z mux 33 and Z latch 34). 

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Taylor (US 4,720,809).

As per Claim 5, Williams does not explicitly disclose the arithmetic logic unit of claim 1, the logarithmic addition unit comprises logic elements determining an integer portion and a fractional portion of a difference represented in the logarithmic domain. 
However, Taylor discloses a logarithmic addition unit comprising logic elements determining an integer portion and a fractional portion of a difference represented in the logarithmic domain (Abstract and Figure 2 and Column 5, lines 51-58 and Column 6, lines 8-14 and Column 9, lines 52-57 and Column 10, lines 32-38, inverse code converter 58 comprises a ceiling function 52 which truncates/samples only the integer portion of a result e’s, and a fractional part extractor 60 which extracts only the fractional portion of result e’s, wherein e’s 
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to combine the logarithmic arithmetic processor taught by Taylor with the logarithmic ALU disclosed by Williams because it provides architectural details for the logarithmic converters required by Williams and maintains the precision and dynamic range of floating point arithmetic while reducing overhead (Taylor, Column 4, lines 30-35 and 43-54 and Column 6, lines 21-34).

As per Claim 7, Williams discloses the arithmetic logic unit of claim 1, wherein the logarithmic addition unit comprises: a maximum detection unit, for determining a maximum value between a first input and a second input (Figures 5-6 and Column 12, lines 9-13 and 30-32, the maximum between inputs P and Z is output via multiplexer 65 based on outputs from logic circuit 70 and function circuit 72);  and a difference unit, for determining a difference between the first input and the second input, wherein the output is represented in a logarithmic domain when the first input and second inputs are represented in the logarithmic domain (Figure 5 and Column 12, lines 16-20, function logic circuit 58 generates the difference between P and Z).
Williams does not explicitly disclose a fractional separation unit for determining an integer portion and a fractional portion of the difference.
However, Taylor discloses a fractional separation unit for determining an integer portion and a fractional portion of the difference (Abstract and Figure 2 and Column 5, lines 51-58 and Column 6, lines 8-14 and Column 9, lines 52-57 and Column 10, lines 32-38, inverse code converter 58 comprises a ceiling function 52 which truncates/samples only the integer portion of s, and a fractional part extractor 60 which extracts only the fractional portion of result e’s, wherein e’s may be the result of logarithmic division as implemented by a subtraction operation or the result of logarithmic subtraction).
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to combine the logarithmic arithmetic processor taught by Taylor with the logarithmic ALU disclosed by Williams because it provides architectural details for the logarithmic converters required by Williams and maintains the precision and dynamic range of floating point arithmetic while reducing overhead (Taylor, Column 4, lines 30-35 and 43-54 and Column 6, lines 21-34).

As per Claim 8, Williams discloses the data processing module of claim 7, wherein the difference unit comprises a modulus unit for determining an absolute value of the difference (Figures 5-6, function logic circuit 58 comprises logic circuit 70 which computes the absolute value of the difference between P and Z). 

As per Claim 9, Williams does not explicitly disclose the data processing module of claim 7, wherein the fractional separation unit comprises a rounding module for rounding the difference, and a second subtraction unit, for determining a second difference between the first difference and the rounded difference. 
However, Taylor discloses the fractional separation unit comprises a rounding module for rounding the difference, and a second subtraction unit, for determining a second difference between the first difference and the rounded difference (Figure 1
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Miyashita et al. (“Convolutional Neural Networks using Logarithmic Data Representation”).

As per Claim 6, Williams does not explicitly disclose a neural network accelerator comprising the arithmetic logic unit of claim 1. 
However, Miyashita discloses a neural network accelerator comprising an arithmetic logic unit (Abstract and Page 2, first column and Section 3, a logarithmic ALU is used to computer multiply-add operations in a neural network accelerator).
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to combine the neural network logarithmic ALU implementation taught by Miyashita with the logarithmic ALU architecture of Williams because logarithmic representations can encode data with very large dynamic range in fewer bits, data representation in log-domain is naturally encoded in digital hardware, networks obtain higher classification accuracies with logarithmic quantization, etc. (Miyashita, Page 2, first column).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182